Citation Nr: 0413680	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a rash as due to an 
undiagnosed illness.

2.  Entitlement to a disability evaluation in excess of 10 
percent for bipolar disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
originally, on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Board remanded this case in July 2003.  During 
this time period the case was transferred to the RO in 
Huntington, West Virginia.


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find that any 
correspondence provided to the appellant by the RO meets 
these requirements.  

In the prior Remand, the Board requested that the RO obtain 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  The RO was only able to 
obtain the veteran's May 1989 enlistment examination.  The 
Board finds that another attempt should be made to obtain the 
veteran's service medical records.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should seek U.S. Army service 
medical records for the period between 
June 1989 and June 1993.  If necessary, 
the RO should also consider special 
follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these allegedly missing service medical 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29. 

3.  Thereafter, the RO should 
readjudicate the issues currently in 
appellate status.  If the benefits sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




